Citation Nr: 0321016	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  02-01 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred in conjunction with treatment at a private hospital 
in October 2001.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Phoenix, Arizona (the VAMC) which denied the payment of 
unauthorized medical expenses incurred in conjunction with 
private hospitalization in October 2001.
FINDINGS OF FACT

1.  The veteran is not service connected for any disability.

2.  The veteran was transported to Winslow Memorial Hospital, 
a private hospital, by ambulance on October 12, 2001 and then 
transferred to Arizona Heart Hospital, another private 
facility, by air later that day.

3.  The veteran is enrolled in the VA health care system.

4.  The veteran was provided care by a VA Health provider in 
June 2001.

5.  The veteran is financially liable to the provider of the 
emergency treatment in October 2001.

6.  The veteran does not have any form of health care 
insurance or coverage.  

7.  The veteran does not have any legal recourse against a 
third party that will pay all or part of the bills.

8.  The treatment in October 2001 was rendered in a medical 
emergency.

9.  VA care was not feasibly available at the time of the 
emergency.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
arising from care provided in October 2001 have been met.  38 
U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.120, 17.121, 17.1000-17.1003 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to payment of unauthorized 
medical expenses incurred in conjunction with private 
hospitalization in October 2001.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)]. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In this case, while the VAMC in Phoenix, Arizona did not 
include the explicit provisions of the VCAA in its January 
2002 Statement of the Case, the Board finds that VA's duties 
to the veteran have nonetheless been fulfilled as to the 
issue on appeal.

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103. In this case, the 
discussions in the VAMC's decision and in the Statement of 
the Case informed the veteran of the information and evidence 
needed to substantiate the claim and comply with VA's 
notification requirements.

Secondly, VA has a duty to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C. § 
5103A.  Here, the veteran has not referenced any unobtained 
evidence that might aid his claim.  The Board believes that 
VA has complied with the VCAA and the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991). (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has therefore satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and expenditure of limited VA resources 
is not warranted.

Pertinent law and regulations

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2002).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106- 177.  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;
(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2002).

If the claim is for payment or reimbursement for emergency 
transportation then a separate set of conditions must be met 
to qualify for payment or reimbursement.  All of the 
following conditions must be met:

(a) Payment or reimbursement is authorized under 38 U.S.C. 
1725 for emergency treatment provided at such facility (or 
payment or reimbursement could have been authorized under 38 
U.S.C. 1725 for emergency treatment if death had not occurred 
before emergency treatment could be provided);
(b) The veteran is financially liable to the provider of the 
emergency transportation;

(c) The veteran has no coverage under a health-plan contract 
for reimbursement or payment, in whole or in part, for the 
emergency transportation or any emergency treatment 
authorized under 38 U.S.C. 1728 (this condition is not met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or the 
provider to comply with the provisions of that health-plan 
contract); and

(d) If the condition for which the emergency transportation 
was furnished was caused by an accident or work- related 
injury, the claimant has exhausted without success all claims 
and remedies reasonably available to the veteran or provider 
against a third party for payment of such transportation; and 
the veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the purpose 
of extinguishing, in whole or in part, the veteran's 
liability to the provider.

See 38 C.F.R. § 17.1003(2002).

Factual background

The veteran is not service-connected for any disability.  The 
Board notes that the evidence on file indicates that the 
veteran is enrolled in the VA health care system, and that he 
was provided care by the Grand Junction, Colorado VAMC in 
June 2001.

The evidence indicates that the veteran, who is a long 
distance trucker, fainted while at a truck stop in Holbrook, 
Arizona on October 12, 2001.  A 911 call was made and he was 
transported by ambulance to the emergency room at Winslow 
Memorial Hospital in Winslow, Arizona.  His condition 
worsened and he was placed on ventilator support.  It appears 
that Winslow Hospital was unable to make a definitive 
diagnosis and attending physicians there believed that more 
advanced medical care was required.    

According to records from Winslow Memorial Hospital, the 
veteran was transferred to Arizona Heart Hospital by Guardian 
Air Service later on October 12, 2001 because Winslow 
Memorial Hospital lacked capability or capacity to stabilize 
the veteran's condition and the receiving hospital had space 
available, had qualified personnel to treat the veteran, and 
had agreed to accept the transfer.  

A more detailed review of the evidence pertaining to the 
circumstances surrounding the veteran's transfer from Winslow 
Memorial Hospital to Arizona Heart Hospital will be 
accomplished in the analysis section below.

The veteran's stay at Arizona Heart Hospital resulted in 
charges of $23,029.85.  
In November 2001, the veteran filed a claim for reimbursement 
of his medical expenses, which was denied by the VAMC on the 
basis that VA facilities were available on October 12, 2001.  
This appeal followed. 

Analysis

It is undisputed that the medical treatment provided to the 
veteran in October 2001 was rendered in a medical emergency, 
that the veteran is financially liable to the provider of the 
emergency treatment in October 2001, that the veteran does 
not have any form of health care insurance or coverage, and 
that the veteran does not have any legal recourse against a 
third party that will pay all or part of the bills.

The Board notes that, according to the January 2002 Statement 
of the Case, the veteran's claim appeared to meet all 
requirements for payment of unauthorized medical expenses at 
a non-VA facility except for the requirement that a VA 
facility was not feasibly available.  Consequently, the Board 
must determine whether a VA medical facility was feasibly 
available to treat the veteran in October 2001.

The veteran and his wife have contended that while he was at 
the Winslow Hospital, calls were made to other hospitals, 
including the VA hospitals in Phoenix and Tucson, but that 
those hospitals declined to admit the veteran.

Records from Guardian Air Service dated on October 12, 2001 
reveal that, because of the veteran's serious condition, he 
was to be transferred to a hospital with a thoracic surgeon.  
It was noted that multiple calls were made for a hospital to 
receive the veteran, including "Maricopia, Good Sam, VA 
Tucson, AZ Heart."  Consequently, there is evidence that at 
least one VA facility, in Tucson, was notified of the 
veteran's condition on October 12, 2001.  The VAMC in Phoenix 
was not specifically mentioned as a hospital contacted.  

The Board takes judicial notice that Winslow, Arizona is 
located in the northern part of the state, Phoenix is located 
in the central part of the state and Tucson is located in the 
southern part of the state.  The Board further takes judicial 
notice that Phoenix is the largest city in Arizona and has 
the most extensive and most sophisticated medical treatment 
facilities in the state. 

Although a call to the Phoenix VAMC was not listed in the 
Guardian Air Service records, this does not necessarily mean 
that that facility was not contacted.  Indeed, the Board 
infers that such a call was made from the list of other 
facilities contacted.  Several hospitals in Phoenix were 
contacted, including Maricopia, Good Samaritan, and Arizona 
Heart. In addition, the VAMC in Tucson was called.  It simply 
does not make sense that several Phoenix area hospitals, as 
well as the Tucson VAMC far to the south of Phoenix, were all 
called and the VA hospital in Phoenix was not called.  It 
would be logical to call the VA hospital in Phoenix and be 
turned down for admission, as the veteran and his wife have 
indicated in fact occurred, before calling the VA hospital in 
Tucson.  

One fact which is clear from the evidence of record is that 
the veteran (or more likely his spouse, since the veteran was 
ill and intubated) made it clear on October 12, 2001 that his 
source of medical care was the VA system.  Admission records 
of the Arizona Heart Hospital, under "Payer' list "VA 
Benefits.  Moreover, there is a VA Report of Contact in the 
file which also indicates that the VA Hospital in Phoenix was 
notified of the veteran's hospitalization at Arizona Heart 
Hospital on October 12, 2001.  This evidence, plus the 
notation that the Tucson VAMV was contacted from Winslow, 
supports the proposition that the veteran attempted to gain 
admission to a VA facility, were turned down and only then 
sought treatment at a non VA facility.

The Board is of course aware that the Phoenix VAMC and 
apparently the Tucson VAMC have no record of contact from or 
on behalf of the veteran on October 12, 2001, with the 
exception of the report of contact from Arizona Heart 
Hospital after his admission there.  However, as to this 
question the Board believes that the evidence in favor of the 
veteran's claim (the statements of the veteran, his spouse 
and the air ambulance service) and the evidence against is 
evenly balanced.  Accordingly, the benefit of the doubt rule 
is for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2002).

Consequently, with consideration of the doctrine of 
reasonable doubt, the Board concludes that the veteran 
attempted to contact appropriate VA facilities to seek 
admission on October 12, 2001 and was denied admission.  As 
noted above, the remainder of the requirements for payment 
are met.  There is thus a basis for granting payment or 
reimbursement for unauthorized medical expenses associated 
with the veteran's private hospitalization in October 2001.      


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred in conjunction with the veteran's private 
hospitalization in October 2001 is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

